     Case 3:16-cv-01835-L-NLS Document 24 Filed 09/30/20 PageID.159 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                   IN THE UNITED STATES DISTRICT COURT
 9               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA       ) Case No.: 16-CV-1835-L (NLS)
11   ex rel. JOHN POLANCO,          )
                                    )
12           Plaintiffs,            ) ORDER
         v.                         )
13                                  )
     PHAMATECH, INC. and TUAN PHAM, )
14                                  )
             Defendants.            )
15                                  )
                                    )
16                                  )
                                    )
17                                  )
18
19         The United States having intervened for purposes of settlement in this
20   action, pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the Court
21   rules as follows:
22         IT IS HEREBY ORDERED that,
23         1.     Relator’s Complaint and Amended Complaint be unsealed;
24         2.     all other contents of the Court’s file in this action remain under seal
25   and not be made public, except for this Order and the United States’ Notice of
26   Election to Intervene; and
27
28
     Case 3:16-cv-01835-L-NLS Document 24 Filed 09/30/20 PageID.160 Page 2 of 2




 1         3.     the seal be lifted as to all matters occurring in this action after the date
 2   of this Order.
 3
 4         IT IS SO ORDERED.
 5
     Dated: September 30, 2020
 6
 7
 8
 9
     cc:   Counsel for the United States
10         Counsel for Relator
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                      16-CV-1835-L (NLS)
